 

Case 1:20-cr-00179-DLC Document 228 Filed 04/21/21 Page 1 of 2

 

 
 

4 THE LAW OFFICE OF

MATTHEW GALLUZZO

PLLC

 

 

11 BRoapWay, SUITE715 NEw YorK, NEW YORK 10004
Tel. (212) 344-5180 = www.criminal-defense.nyc

April 21, 2021
The Hon. Denise L. Cote
U.S. District Court Judge
Southern District of New York
VIA EMAIL AND ECF

Re: US. v. Herman Bass, 20-cr-00179

Dear Judge Cote,

I am CJA counsel for Herman Bass in the above-captioned matter. Mr. Bass is charged
with bank fraud and wire fraud and expects to proceed to trial before this Court on June 7, 2021.1
write now to request a bail review hearing for my client.

Mr. Bass was originally released on a $20,000.00 personal recognizance bond signed by
two financially responsible people, with some standard conditions. See ECF No. 84. The Court
later added mental health evaluation and treatment as a condition of his release, See ECF No. 90,
However, on April 7, this Court revoked Mr. Bass’ bail and ordered a warrant for Mr. Bass in
response to a violation memorandum submitted by Pretrial Services, See ECF Nos. 214, 215. As
the Court is no doubt aware, my client was recently arrested in his hometown of Los Angeles and
charged with several state-level felony charges in connection with an alleged domestic violence
incident. I have conferred with his public defender in Los Angeles and confirmed that Mr. Bass
has a preliminary hearing in connection with these charges on April 28, and that his current bail is
$170,000.00. Mr. Bass is currently incarcerated in a state facility in Los Angeles but expects to be
able to post bond in that matter. As such, I would like to revisit his federal bail situation with a
telephonic conference.!

Mr. Bass has three financially responsible people who could co-sign onto a bond. These ,
three people include: 1) his fiancée, who works as a Special Education teacher’s assistant and earns |
$2700.00 per month, 2) his sister, who works as a hairstylist and makes about $3600.00 per month, |
and 3) his brother, who works in sales and makes about $3000.00 per month. ‘They all reside in the

 

! Admittedly Iam unsure how to arrange for Mr. Bass to be present on the telephone at a bail review hearing given
his current location, but it seems like it should be possible. If it is too difficult to arrange, then I might be able to get
my client’s consent to waive his appearance.
 

Case 1:20-cr-00179-DLC Document 228 Filed 04/21/21 Page 2 of 2

 

THE LAW OFFICE OF

MATTHEW GALLUZZO

PLLC

 

 

 

11 BROADWAY, SUITE715 NEW YORK, NEW YORK 10004
Tel. (212) 344-5180 9 wwrw.criminal-defense.nyc

Los Angeles area. Given the other bail that he will have to post in state court to be released from
that facility, | would submit that an unsecured bond in the amount of $100,000.00 should be
sufficient with these three co-signers.

Finally, it should be noted that Mr. Bass’ detention on the West Coast seriously impedes
my ability to prepare for trial. Your clerk informed me yesterday that the Marshals informed him
that they expected to bring Mr. Bass east to New York in mid-May. This would not give me much
time to prepare with him here. As such, I respectfully must ask this Court to either release him on
bond or instruct the Marshals to bring him to New York sooner, so that I may have adequate access
to him to sufficiently and effectively prepare for trial.

 

Sincerely,
/s/
Matthew J. Galluzzo, Esq.
CC:
AUSA Kevin Mead | fins b. ef) still OO pou tL
AUSA Jun Xiang

Co ttrmment and stertabe n

(od hows aul Ne, Omer! pg eer
ke Levine - “Wie. a Aavy.

been asked! Xo briny ts La fenelanel
% Natu Yer K leq Seatey a4 possatd,

Laci Oe.
Arla, Ae3/

 
